 Case 8:20-cv-00043-SB-ADS Document 192-16 Filed 05/14/21 Page 1 of 5 Page ID
                                  #:3877




Summary Judgment Ex. 41c
                        Marin Declaration
                                Exhibit C
Case 8:20-cv-00043-SB-ADS Document 192-16 Filed 05/14/21 Page 2 of 5 Page ID
                                 #:3878
Case 8:20-cv-00043-SB-ADS Document 192-16 Filed 05/14/21 Page 3 of 5 Page ID
                                 #:3879
Case 8:20-cv-00043-SB-ADS Document 192-16 Filed 05/14/21 Page 4 of 5 Page ID
                                 #:3880
Case 8:20-cv-00043-SB-ADS Document 192-16 Filed 05/14/21 Page 5 of 5 Page ID
                                 #:3881
